Exhibit 10.1
 
CONVERTIBLE PROMISSORY NOTE EXTENSION AGREEMENT
 
THIS CONVERTIBLE PROMISSORY NOTE EXTENSION AGREEMENT (“Extension Agreement”) is
entered into as of April 18, 2016, by and between root9B Technologies, Inc., a
Delaware corporation (“the Company”) and the various noteholders that
participated in the Company’s prior convertible note offering (the
“Noteholders”).
 
WHEREAS, the Noteholders currently hold various convertible promissory notes
(the “Convertible Notes”) which were issued by the Company between October 2014
and November 2014, representing an aggregate principal amount of One Million
Eight Hundred Thousand Dollars ($1,800,000), of which Two Hundred Thousand One
Dollars and Sixty Six Cents ($200,001.66) was subsequently converted into shares
of the Company’s common stock (the “Outstanding Principal”); and
 
WHEREAS, the Company and the Noteholders entered into Note Extension Agreements
(the “First Note Extension Agreements”), in order to extend the Maturity Date
(as defined in the Convertible Notes) of the Outstanding Principal of the
Convertible Notes to May 21, 2016; and
 
WHEREAS, the Company and the Noteholders desire to enter into Note Extension
Agreements (the “Second Note Extension Agreements”) in order to extend the
Maturity Date (as defined in the Convertible Notes) of the Outstanding Principal
of the Convertible Notes to May 21, 2017, upon the terms and conditions as set
forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties agree with the others as follows:
 
1. Maturity Date. The maturity date of the Convertible Notes is hereby extended
to May 21, 2017 (the “Extended Maturity Date”).
 
2. Consideration. In consideration for agreeing to the Extended Maturity Date of
the Convertible Notes, the Company shall issue to the Noteholders warrants to
purchase an additional aggregate of Four Hundred Eighty Thousand (480,000)
shares of the Company’s common stock in the form annexed hereto as Exhibit A and
in the proportional amount of the Outstanding Principal for each Noteholder.
 
3. Further Assurances.  Each Party hereto, without additional consideration,
shall cooperate, shall take such further action and shall execute and deliver
such further documents as may be reasonably requested by the other Party hereto
in order to carry out the provisions and purposes of this Amendment.
 
4. Counterparts.  This Amendment may be signed in counterparts with the same
effect as if the signature on each counterpart were upon the same
instrument.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
5. Headings.  The headings of Articles and Sections in this Amendment are
provided for convenience only and will not affect its construction or
interpretation.
 
6. Waiver.  Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Amendment or any of the documents referred
to in this Amendment will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege.
 
7. Severability.  The invalidity or unenforceability of any provisions of this
Amendment pursuant to any applicable law shall not affect the validity of the
remaining provisions hereof, but this Amendment shall be construed as if not
containing the provision held invalid or unenforceable in the jurisdiction in
which so held, and the remaining provisions of this Amendment shall remain in
full force and effect.  If the Amendment may not be effectively construed as if
not containing the provision held invalid or unenforceable, then the provision
contained herein that is held invalid or unenforceable shall be reformed so that
it meets such requirements as to make it valid or enforceable.
 
8. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
choice of law principles thereof.
 
9. Effect of this Extension Agreement.  Except as expressly modified or amended
hereby, the terms and rights contained in the Convertibles Notes shall remain
unchanged and shall remain in full force and effect.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Convertible Promissory
Note Extension Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
ROOT9B TECHNOLOGIES, INC.
 
 
By: ______________________
Name:  Brian King
Title:   Chief Operating Officer
 
With a copy to (which shall not constitute notice):
 
Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza
East Tower, 15th Floor,
Uniondale, New York 11556
Attention:  Seth I. Rubin, Esq.
 
Address for Notice
 
root9B Technologies, Inc.
4521 Sharon Road, Suite 300
Charlotte, North Carolina 28211
Attention:   Chief Operating Officer
Fax:  (704) 521-8077

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 
 
[NOTEHOLDER SIGNATURE PAGES TO
CONVERTIBLE PROMISSORY NOTE EXTENSION AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned has caused this Convertible Promissory Note
Extension Agreement to be duly executed by it authorized signatory as of the
date first indicated above.
 
NOTEHOLDER
 
 
By:                                                     
Name:
Title:
 
 
Address for Notice
 
 

Principal Amount of
Convertible Promissory Notes: _____________
 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Warrant
 
See attached.
 
 
 
 
 
5

--------------------------------------------------------------------------------

 